Exhibit 10.3
EXECUTION COPY


CVR NITROGEN, LP
CVR NITROGEN FINANCE CORPORATION
GUARANTORS PARTY HERETO
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Trustee
and
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Collateral Trustee


SUPPLEMENTAL INDENTURE
Dated as of June 10, 2016
to
Indenture
Dated as of April 12, 2013
6.500% Second Lien Senior Secured Notes due 2021






 

--------------------------------------------------------------------------------






This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
June 10, 2016, among CVR NITROGEN, LP (f/k/a EAST DUBUQUE NITROGEN PARTNERS,
L.P. and Rentech Nitrogen Partners, L.P.), a Delaware limited partnership (the
“Company”), CVR NITROGEN FINANCE CORPORATION (f/k/a EAST DUBUQUE FINANCE
CORPORATION and Rentech Nitrogen Finance Corporation), a Delaware corporation
(together with the Company, the “Issuers”), the guarantors listed on Schedule I
hereto (the “Guarantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee,
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Indenture.
WITNESSETH:
WHEREAS, the Issuers have issued their 6.500% Second Lien Senior Secured Notes
due 2021 (the “Notes”) pursuant to the Indenture;
WHEREAS, the Company has offered to purchase for cash any and all outstanding
Notes (the “Tender Offer”);
WHEREAS, in connection with the Tender Offer, the Company has requested that
Holders of the Notes deliver their consents with respect to the deletion of
certain provisions of the Indenture;
WHEREAS, Section 9.02 of the Indenture provides that the Issuers, the
Guarantors, the Trustee and the Collateral Trustee may amend or supplement the
Indenture and the Notes and release the Collateral from the Liens securing the
Notes with the consent of the Holders of at least 66 ⅔% in aggregate principal
amount of the then outstanding Notes (including, without limitation, consents
obtained in connection with a tender offer or exchange offer for the Notes);
WHEREAS, the Holders of at least 66 ⅔% in aggregate principal amount of the
outstanding Notes have duly consented to the proposed modifications set forth in
this Supplemental Indenture in accordance with the Indenture (including Section
9.02 thereof);
WHEREAS, the Company has heretofore delivered, or is delivering
contemporaneously herewith, to the Trustee and Paying Agent and Registrar (i) a
copy of resolutions of the Board of Directors of the Company authorizing the
execution of this Supplemental Indenture, (ii) evidence of the consent of the
Holders set forth in the immediately preceding paragraph and (iii) the Officers’
Certificate and the Opinion of Counsel described in Section 9.05 and Section
13.03 of the Indenture and pursuant to Section 4.1(a)(4) of the Collateral Trust
Agreement; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture and to make this Supplemental Indenture valid and
binding have been complied with or have been done or performed.
NOW, THEREFORE, in consideration of the foregoing and notwithstanding any
provision of the Indenture which, absent this Supplemental Indenture, might
operate to limit such action, the parties hereto, intending to be legally bound
hereby, agree as follows:


2



--------------------------------------------------------------------------------





ARTICLE ONE
AMENDMENTS
SECTION 1.1    Amendments.
(a)    Subject to Section 2.2 hereof, the Indenture is hereby amended by
deleting in their entireties: (i) Sections 4.03, 4.05, 4.06, 4.07, 4.08, 4.09,
4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.17, 4.18, 5.01(a)(4), 9.03,
11.04(a), and 12.01(a)(2) and (b), (ii) Article 10 (other than Section 10.06
thereof) and (iii) the second sentence of Section 9.03. Each item deleted in
clause (i) of the preceding sentence is to be replaced with “Intentionally
Omitted.”
(b)    Subject to Section 2.2 hereof, all of the Collateral is hereby released
from the Liens securing the Notes and the Security Documents are hereby
terminated and the appointment of the Collateral Trustee is hereby terminated;
provided that any provisions of the Indenture (as it relates to the Collateral
Trustee) or the Security Documents that expressly survive or otherwise remain
enforceable after termination shall not be affected hereby.
(c)    Effective as of the date hereof, none of the Company, the Trustee or
other parties to or beneficiaries of the Indenture shall have any rights,
obligations or liabilities under such Sections or Clauses and such Sections or
Clauses shall not be considered in determining whether an Event of Default has
occurred or whether the Company has observed, performed or complied with the
provisions of the Indenture.
SECTION 1.2    Events of Default.
(a)    Section 6.01 of the Indenture is hereby amended to state, in its
entirety, the following:
Section 6.01    Events of Default.
Each of the following is an “Event of Default”:
(1)    default for 30 consecutive days in the payment when due of interest on
the Notes; or
(2)    default in payment when due of the principal of, or premium, if any on
the Notes.
(b)    All references to Section 6.01 of the Indenture shall mean Section 6.01
as amended by this Supplemental Indenture.
SECTION 1.3    Amendment of Definitions. Subject to Section 2.2 hereof, the
Indenture is hereby amended by deleting any definitions from the Indenture with
respect to which references would be eliminated as a result of the amendments of
the Indenture pursuant to Section 1.1 hereof.


3



--------------------------------------------------------------------------------





ARTICLE TWO
MISCELLANEOUS
SECTION 2.1    Effect of Supplemental Indenture. Except as amended hereby, all
of the terms of the Indenture and the Security Documents shall remain and
continue in full force and effect and are hereby confirmed in all respects. From
and after the date of this Supplemental Indenture, all references to the
Indenture (whether in the Indenture or in any other agreements, documents or
instruments) shall be deemed to be references to the Indenture as amended and
supplemented by this Supplemental Indenture.
SECTION 2.2    Effectiveness. The provisions of this Supplemental Indenture
shall be effective only upon execution and delivery of this instrument by the
parties hereto. Notwithstanding the foregoing sentence, the provisions of this
Supplemental Indenture shall become operative only upon the purchase by the
Company of at least 66 ⅔% in principal amount of the outstanding Notes pursuant
to the Tender Offer, with the result that the amendments to the Indenture
effected by this Supplemental Indenture shall be deemed to be revoked
retroactively to the date hereof if such purchase shall not occur. For the
avoidance of doubt, Notes owned by the Issuers or any Guarantor, or by any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with either Issuer or any Guarantor, will be considered
as though not outstanding for purposes of this Section 2.2.
SECTION 2.3    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.
SECTION 2.4    FATCA. For purposes of determining withholding taxes imposed
under sections 1471 to 1474 of the U.S. Internal Revenue Code of 1986 or any
associated regulations, related treaties, laws, regulations or intergovernmental
agreements (FATCA), from and after the effective date of this Supplemental
Indenture, the Issuers, the Trustee and the Collateral Trustee shall treat (and
the Holders hereby authorize the Trustee to treat) the Notes as not qualifying
as a “grandfathered obligation” within the meaning of U.S. Treasury Regulation
Section 1.1471-2(b)(2)(i).
SECTION 2.5    No Representations by Trustee. The recitals contained herein
shall be taken as the statement of the Company, and the Trustee and the
Collateral Trustee assume no responsibility for the correctness or completeness
of the same.
SECTION 2.6    Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall constitute but one and the same instrument.
(Signature pages follow)




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date hereof.


CVR NITROGEN, LP,
as an Issuer


By: CVR NITROGEN GP, LLC,
its general partner




By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Title:
Chief Financial Officer and Treasurer



CVR NITROGEN FINANCE CORPORATION, as an Issuer






By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Title:
Chief Financial Officer and Treasurer



EAST DUBUQUE NITROGEN FERTILIZERS, LLC, as a Guarantor




 
By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Title:
Chief Financial Officer and Treasurer





Signature Page to the Supplemental Indenture
 

--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
By:
/s/ Maddy Hughes
 
Name:
Maddy Hughes
 
Title:
Vice President



Signature Page to the Supplemental Indenture
 

--------------------------------------------------------------------------------













WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
By:
/s/ Joseph P. O’Donnell
 
Name:
Joseph P. O’Donnell
 
Title:
Vice President





Signature Page to the Supplemental Indenture
 

--------------------------------------------------------------------------------


SCHEDULE 1. THE GUARANTORS


EAST DUBUQUE NITROGEN FERTILIZERS, LLC









